                Case 2:20-cr-00187-BAT Document 1 Filed 10/30/20 Page 1 of 2




 1


 2

 3

 4
 5

 6
                                  UNITED STATES DISTzuCT COTIRT FOR THE
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8

 9
      TINITED STATES OF AMERICA,                                 NO.   CR20-187 BAT
l0
                                       Plaintiff
ll                                                               CRIMINAL INFOR]VIATION
                                  v.
t2                                                               U.S.C. Title 18, Section L703lb)
      TODDALVERS,                                                (Delay or Destruction of Mail or
l3
                                                                 Newspapers)
                                       Defendant.
t4
                                                                 Misdemeanor
l5
l6          The United States Attorney charges that:

t7                                                     Count One
                                          (Destruction of Mail or Newspapers)
t8
19          Beginning at a date unknown and continuing until on or about December 20,2019,

20   in Snohomish County, within the Westem District of Washington, TODD ALVERS,
2t without authority, knowingly destroyed mail not directed to him.
22

23

24
25

26

27

28
     Information/Alvers   -   I                                                  UNITED STATES ATTORNEY
                                                                                7OO SIEWART STREET. SUTTE   5220
                                                                                 SEA,I'TLE, WASHINGToN 98I OI
                                                                                        1206t ss3-7970
                 Case 2:20-cr-00187-BAT Document 1 Filed 10/30/20 Page 2 of 2




 I         All   in violation of Title 18, United States Code, Section 1703(b).
 2          DArED ttris       30$   dar        bJober, 2020.
                                          "r
 J

 4
 5

 6
                                                         B          . MORAN
 7                                                           nl   States Attorney

 8

 9
                                                         S.   KATE VAUGIIAN
l0
                                                         Assistant United States Attomey
ll
t2
13                                                       B            T. IGG
                                                         Assistant United S  Attomev
14

l5
l6
t7
l8
19

20

2t
22

23

24

25

26

27

28
     Informatior/Alvers - 2                                                  UNITED STATES ATTORNEY
                                                                             7OO STEWART STREET, SUITE   5220
                                                                              SEA.I.TLE WASHTNGTON 98I OI
                                                                                     (206) ss3-7970
